DETAILED ACTION
Claims 1, 3-7, 9-13, 15 and 17-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Topiwala et al. (Pub. No. US 2017/0277616 A1) [0055] lines 5-10 which shows the specific of a command line argument associated with special configurations for services that activates the recording/snapshot of the service, viewed as including compilation services where the special configuration can be viewed as a subset of the configurations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12-13, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Domeika et al. (Pub. No. US 2006/0236310 A1), in view Topiwala et al. (Pub. No. US 2017/0277616 A1) in view of and further in view of Dice (Patent No. US 6,854,048 B1).

As to claims 1 and 18 Domeika discloses a method performed by a computing system, the method comprising: with a compiler, compiling source code to create an application for execution (Domeika [0020] lines 5-7 and [0029] lines 2-7; which shows the compiler compiling the source code for execution); 
after the compiling has started, recording a snapshot of compilation configurations, the compilation configurations including information obtained by the compiler during the compiling, wherein only a subset of the compilation configuration are included in the snapshot (Domeika [0018] lines 11-18 and [0040] lines 4-22; which shows that the determined/selected compiling configuration options are stored, viewed as a subset of the total/all provided compiler configuration options, after compilation, in a database for later use thus viewed as a recorded snapshot of compiler configurations as a snapshot is viewed as a recorded copy or the ability to provide certain information which in this case is the compiler configuration information that is stored and recorded for later use where the information configuration data that is recorded can include information that would be generated during/from compilation); 
storing the snapshot in a predefined format (Domeika [0018] lines 14-18; which shows that the compiler configuration options/snapshot information is stored in a file or database format which is viewed as the predefined format);
after storing the snapshot, loading the snapshot by configuring the compiler based on the compilation configuration in the snapshot, wherein a user request to the loading of the snapshot (Domeika [0015] lines 4-15, [0018] lines 14-18, [0034] lines 1-2, [0040] lines 3-9 and [0041] lines 1-4; which shows that the compiler configuration options stored in the database can be used/selected late to configure the compiler according to the selected configuration options where the selection can be in response to messages or other communications from the apparatus including user input interface unit, thus viewed that the loading of the snapshot can be done in response to a user request).

Domeika does not specifically disclose wherein command line arguments specify the subset of the compilation configurations.

However, Topiwala discloses wherein command line arguments specify the subset of the compilation configurations (Topiwala [0055] lines 5-10; which shows the specific of a command line argument associated with special configurations for services that activates the recording/snapshot of the service, viewed as including compilation services where the special configuration can be viewed as a subset of the configurations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Topiwala showing the presenting command line arguments specifying specific/subset of configurations to record, into the compiler configuration options recording and reuse system of Domeika, for the purpose of increasing usability by the user being able to specifically mark special subset configurations for recording, as taught by Topiwala [0055] lines 5-10.


Domeika as modified by Topiwala does not specifically disclose informing the compiler that a flag allows the recording and loading of a snapshot of compilation configurations for a specifics application associated with the source code.

However, Dice discloses informing the compiler that a flag allows the recording and loading of a snapshot of compilation configurations for a specifics application associated with the source code (Dice Col. 11 lines 2-7; which is able to show the specifics of specific software applications code including indicators/flags associated with store/record and load instruction information, where it is seen specifically disclosed above the specifics of the loading and storing information being snapshot/saved compiler configuration information options thus viewed together as showing that a flag allows the recording and loading of a snapshot of compilation configurations for a specific application associated with the source code) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dice providing indicators for code instruction information, into the compilation of code of Domeika as modified by Topiwala, for the purpose of increasing the usability by providing indicators to allow for easy determination of key/desired information, as taught by Dice Col. 11 lines 2-7.

As to claim 5, Domeika discloses wherein the compilation configurations include compiler optimizations (Domeika [0027] lines 3-6; which shows that the compiler configuration options includes optimization options and thus viewed that the compilation configuration can include those optimizations).

As to claim 6, Domeika discloses wherein the compilation configurations include compiled classes and methods (Domeika [0015] lines 9-15; which shows including characteristic information of the source, object and compiled code thus viewed as including the classes and methods).


As to claim 12, Domeika discloses a system comprising: a processor (Domeika [0080] lines 4-9); and
a memory comprising machine-readable instructions that when executed by the processor cause the system to (Domeika [0082] lines 1-4):
record a snapshot of accumulated compiler optimizations after compilation of an application by a compiler has started, wherein only a subset of the compilation configuration are included in the snapshot (Domeika [0018] lines 11-18; which shows that the determined/selected compiling configuration options are stored, viewed as a subset of the total/all provided compiler configuration options, after compilation, in a database for later use thus viewed as a recorded snapshot of a subset compiler configurations as a snapshot is viewed as a recorded copy or the ability to provide certain information which in this case is the compiler configuration information that is stored and recorded for later use);
during a subsequent compilation of the application, load the snapshot by configuring the compiler with the accumulated compiler optimizations, wherein a user request the loading of the snapshot (Domeika [0015] lines 4-9 and [0018] lines 14-18, [0034] lines 1-2, [0040] lines 3-9 and [0041] lines1-4; which shows the compiler options configurations stored in the databased that can be used/selected later to configure the compiler according to configurations where the user selection can be seen in response to messages or other communications from the apparatus including user input interface unit, thus viewed that the loading of the snapshot can be done in response to a user request); and
continue compiling the application with the accumulated compiler optimizations (Domeika [0015] lines 4-9, [0018] lines 14-18, [0026] lines 1-4 and [0040] lines 3-9; which shows the compiler options configurations stored in the databased that can be used/selected later to configure the compiler according to configurations where the compiler once configured compiles the code according to configurations information).

Domeika does not specifically disclose wherein command line arguments specify the subset of the compilation configurations.

However, Topiwala discloses wherein command line arguments specify the subset of the compilation configurations (Topiwala [0055] lines 5-10; which shows the specific of a command line argument associated with special configurations for services that activates the recording/snapshot of the service, viewed as including compilation services where the special configuration can be viewed as a subset of the configurations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Topiwala showing the presenting command line arguments specifying specific/subset of configurations to record, into the compiler configuration options recording and reuse system of Domeika, for the purpose of increasing usability by the user being able to specifically mark special subset configurations for recording, as taught by Topiwala [0055] lines 5-10.

Domeika as modified by Topiwala does not specifically disclose informing the compiler that a flag allows the recording and loading of a snapshot of compilation configurations for a specific application associated with the source code.

However, Dice discloses informing the compiler that a flag allows the recording and loading of a snapshot of compilation configurations for a specifics application associated with the source code (Dice Col. 11 lines 2-7; which is able to show the specifics of specific software applications code including indicators/flags associated with store/record and load instruction information, where it is seen specifically disclosed above the specifics of the loading and storing information being snapshot/saved compiler configuration information options thus viewed together as showing that a flag allows the recording and loading of a snapshot of compilation configurations for a specific application associated with the source code)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dice providing indicators for code instruction information, into the compilation of code of Domeika as modified by Topiwala, for the purpose of increasing the usability by providing indicators to allow for easy determination of key/desired information, as taught by Dice Col. 11 lines 2-7.

As to claim 13, Domeika discloses wherein recording the snapshot is triggered by a used (Domeika [0018] lines 5-17; which shows that the user/developer initial selection of the compiler configuration options the best of which get selected and recorded/loaded/stored viewed as taken a snapshot of, thus viewed that the user/developer triggers the processing that leads to the snapshot/record being performed).
 
As to claim 20, Domeika discloses wherein the compilation configurations include at least one of: compiler counters, compiler optimizations, compiled classes and methods, and code cache (Domeika [0015] lines 9-15 and [0027] lines 3-6; which shows that the compiler configuration options includes optimization options and thus viewed that the compilation configuration can include those optimizations and shows including characteristic information of the source, object and compiled code thus viewed as including the classes and methods).

As to claim 24, Domeika discloses wherein recording the snapshot of compilation configurations involves recording a subset of available compiler configurations (Domeika [0018] lines 6-18; which shows that a plurality of compiler configuration options are considered to be recorded stored but only the selected configuration is recorded thus viewed as a subset of available compiler configurations)

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Domeika, Topiwala and Dice as applied to claim 1 above, and further in view of Rose et al. (Pub. No. US 2016/0267000 A1).

As to claim 3, Domeika as modified by Topiwala and Dice does not specifically disclose wherein loading the snapshot comprises forcing a safepoint before configuring the compiler based on the compilation configuration in the snapshot.

However, Rose discloses wherein loading the snapshot comprises forcing a safepoint before configuring the compiler based on the compilation configuration in the snapshot (Rose [0046] lines 1-9 and [0048] lines 1-6; which shows that safepoints pauses before certain types of action that can be associated with compiling actions, which in light of above disclosed information can be viewed as including loading the snapshot/stored compiler configuration information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rose, showing the use of safepoints to facilitate specific actions into the loading of compiler configuration option information of Domeika as modified by Topiwala and Dice, for the purpose of increasing management of information without risk of interference by any threads and thus lead to more control over management of information, as taught by Rose [0047].

As to claim 10, Domeika as modified by Topiwala and Dice fail to disclose, however Rose discloses wherein compiling the source code is performed with a just-in-time compiler (Rose [0063] lines 1-6; which shows that the compiler can be a just in time compiler).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rose, showing the use of safepoints to facilitate specific actions into the loading of compiler configuration option information of Domeika as modified by Topiwala and Dice, for the purpose of increasing management of information without risk of interference by any threads and thus lead to more control over management of information, as taught by Rose [0047].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Domeika Topiwala, and Dice as applied to claim 1 above, and further in view of Ghobrial et al. (Pub. No. US 2003/0079214 A1).

As to claim 4, Domeika as modified by Topiwala and Dice does not specifically disclose wherein the compilation configurations include compiler counters.

However, Ghobrial discloses wherein the compilation configurations include compiler counters (Ghobrial [0081] lines 1-4; which shows that recorded compiler counter data is used thus viewed as compiler configuration information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghobrial, showing the configuration including counters, into the snapshot compiler configuration information of Domeika as modified by Topiwala and Dice, for the purpose of improving efficiency by allowing for earlier optimization options, as taught by Ghobrial [0081]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Domeika, Topiwala and Dice as applied to claim 1 above, and further in view of Stine et al. (Pub. No. US 2014/0004957 A1).

As to claim 7, Domeika as modified by Topiwala and Dice does not specifically disclose wherein the compilation configurations include code cache.

However, Stine discloses wherein the compilation configurations include code cache (Stine [0042] lines 1-7; which shows the use of saved/recorded code cache information for resuming information where it is disclosed above the specifics of the recording/storing compiler configuration information being recorded for later use).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stine showing the recording storing including code cache information compiler configuration information of Domeika as modified by Topiwala and Dice, for the purpose of increasing efficiency by allowing resuming of action faster, as taught by Stine [0042].

Claims 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Domeika Topiwala and Dice as applied to claims 1, 12 and 18 above, and further in view of Lu et al. (Pub. No. US 2019/0155641 A1).

As to claims 9 and 19, Domeika as modified by Topiwala and Dice does not specifically disclose using the snapshot to perform an ahead-of-time compilation on the source code to create a file for execution on a physical machine.

However, Lu discloses using the snapshot to perform an ahead-of-time compilation on the source code to create a file for execution on a physical machine (Lu [0236] lines 1-23; which shows that recorded/snapshot information is used in the ahead of time compilation to a file that can be run physical system, where it is disclosed specifically above the use of recording/storing/snapshotting compiling configuration information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lu, showing the ahead of time compilation, into the snapshot compiling system of Domeika as modified by Topiwala and Dice, for the purpose of increasing efficiency by allowing for accelerated starting and running, as taught by Lu [0236].

As to claim 15, Domeika as modified by Topiwala and Dice fail to disclose, however Lu discloses wherein the snapshot is used to guide ahead-of-time compilation of the application Lu [0236] lines 16-23; which shows that recorded/snapshot information is used in the ahead of time compilation,).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lu, showing the ahead of time compilation, into the snapshot compiling system of Domeika as modified by Topiwala and Dice, for the purpose of increasing efficiency by allowing for accelerated starting and running, as taught by Lu [0236].

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Domeika Topiwala and Dice as applied to claim 1 above, and further in view of Catania et al. (Pub. No. US 2010/0299266 A1).

As to claim 11, Domeika as modified by Topiwala and Dice does not specifically disclose wherein the application is a message broker application.

However, Catania discloses wherein the application is a message broker application (Catania [0034] lines 1-5; which shows that a software application can be a message broker software application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Catania showing the message broker software, into the compiling application system of Domeika as modified by Topiwala and Dice, for the purpose of providing increase in usability by providing for more software functionality as taught by Catania [0034].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Domeika, Topiwala and Dice as applied to claim 12 above, and further in view Ghobrial et al. (Pub. No. US 2003/0079214 A1) and of Stine et al. (Pub. No. US 2014/0004957 A1).

As to claim 17, Domeika as modified by Topiwala and Dice does not wherein the snapshot further includes compiler counters and code cache.

However, Ghobrial disclose wherein the snapshot includes compiler counter (Ghobrial [0081] lines 1-4; which shows that recorded compiler counter data is used thus viewed as compiler configuration information, viewed as snapshot information which is disclosed in more specific detail seen above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghobrial, showing the configuration including counters, into the snapshot compiler configuration information of Domeika as modified by Topiwala and Dice, for the purpose of improving efficiency by allowing for earlier optimization options, as taught by Ghobrial [0081]. 

Domeika as modified by Topiwala, Dice and Ghobrial does not specifically disclose wherein the snapshot includes a code cache.

However, Stine discloses wherein the snapshot includes a code cache (Stine [0042] lines 1-7; which shows the use of saved/recorded code cache information for resuming information thus viewed as snapshotted information where it is disclosed above the specifics of the recording/storing compiler configuration information being recorded for later use).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stine showing the recording storing including code cache information compiler configuration information of Domeika as modified by Topiwala, Dice and Ghobrial, for the purpose of increasing efficiency by allowing resuming of action faster, as taught by Stine [0042].

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Domeika, Topiwala Dice and Ghobrial as applied to claims 4, 17 and 20 above, and further in view Eichenberger et al. (Pub. No. US 2011/0055484 A1).

As to claims 21, 22 and 23 Domeika as modified by Topiwala, Dice and Ghobrial does not specifically disclose wherein the compiler counters include a performance counter that counts how many times a particular section of code is called or executed.

However, Eichenberger discloses wherein the compiler counters include a performance counter that counts how many times a particular section of code is called or executed (Eichenberger [0095] lines 10-15; which shows a compiler counter that is able to determine how many times a section of code has be entered during execution, viewed as number of times the section of code has been executed)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Eichenberger showing the specifics of counting specific section of code, into the compiling system of Domeika as modified by Topiwala, Dice and Ghobrial, for the purpose of increasing usability by helping to keep track of information, as taught by Eichenberger [0095] lines 1-10

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Domeika, Topiwala and Dice  as applied to claim 24 above, and further in view Morris (Pub. No. US 2008/0005728 A1).

As to claim 25, Domeika as modified by Topiwala and Dice does not specifically disclose wherein at least one command line argument determines the subset of available compiler configurations.

However, Morris discloses wherein at least one command line argument determines the subset of available compiler configurations (Morris [0041] lines 12-20; which shows that compiler configuration options can be provided though command line options/arguments and thus viewed as determining a subset of available compiler configuration options)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Morris shows the command line being able to provided configuration options into the compiler configuration records of Domeika as modified by Topiwala and Dice for the purpose of increasing usability by being able to provide increase in usability by providing further compiler configurations options to use, as taught by Morris [0041] lines 12-20

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193